Exhibit 10.2

SECOND AMENDED AND RESTATED NOTE

 

$82,950,000    January 15, 2014

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITIBANK, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the lesser of the
principal sum of EIGHTY-TWO MILLION NINE HUNDRED AND FIFTY THOUSAND AND NO/00
DOLLARS ($82,950,000) or the aggregate unpaid principal amount of all Loans from
time to time made by the Lender to the Borrower under that certain Credit
Agreement, dated as of March 7, 2013 (as amended and supplemented to date, and
as the same may be further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower,
Landmark Apartment Trust of America, Inc., and certain subsidiaries of the
Borrower from time to time party thereto, as guarantors, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is secured by the Collateral Documents
and is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note amends and restates in its entirety that certain Amended and Restated
Note dated October 9, 2013 in the principal amount of $72,600,000 made by the
Borrower to the Lender (the “Existing Note”). This Note evidences the same
obligations and indebtedness as the obligations and indebtedness evidenced by
the Existing Note, as increased as provided herein, and is delivered by the
Borrower in full substitution for and replacement of the Existing Note. Nothing
in this Note is intended to or shall in any way release, diminish, waive, impair
or otherwise limit any existing liabilities or obligations of the Borrower under
the Existing Note



--------------------------------------------------------------------------------

that are unsatisfied as of the date hereof. This Note, although it amends and
restates the Existing Note, does not constitute a novation of the Existing Note.
The Borrower hereby represents and warrants to the Lender that the outstanding
principal amount of the Existing Note as of the date hereof is $72,600,000 and
that it has no offsets, counterclaims or defenses to the Existing Note, as
amended, restated and increased by this Note, including any counterclaim with
respect to, or defense against, the enforceability of the Existing Note, as
amended, restated and increased by this Note, against the Borrower.

[Signature page follows]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

LANDMARK APARTMENT TRUST OF

AMERICA HOLDINGS, LP

By:  

Landmark Apartment Trust of

America, Inc., its general partner

  By:  

/s/ Stanley J. Olander, Jr.

    Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer